Exhibit 10.4
 
OFFICER EMPLOYMENT AGREEMENT
 
This Officer Employment Agreement (this “Agreement”), by and among Independence
Holding Company, a Delaware corporation (the “Guarantor” or “IHC”), Actuarial
Management Corporation, a California corporation (the “Company”), and Mr. Bernon
R. Erickson, Jr., an individual resident in the State of California (the
“Employee”), is made as of April 18, 2011.
 
Recitals
 
A.  
The Guarantor and the Employee are parties to that certain Amended and Restated
Employment Agreement, dated as of March 25, 2010 (the “Prior Agreement”),
pursuant to which the Employee serves, inter alia, as Chief Health Actuary and
Senior Vice President of the Guarantor and Chief Executive Officer and President
of the Company.

 
B.  
The Company wishes to employ the Employee, and the Employee wishes to be
employed by the Company, in the capacity and on the terms and conditions set
forth herein.

 
Terms and Conditions
 
In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1. Employment
 
1.1. Term of Employment.  The initial term of the employment agreed to hereunder
shall commence on the date hereof and shall end at 11:59 p.m., New York City
local time, on the date that is one (1) year after the date hereof (the “Initial
Term”); provided, however, that such term of employment shall be automatically
extended for successive one (1) year periods thereafter (each, a “Renewal
Period”), unless the Company or the Employee shall, at least ninety (90) days
prior to the expiration of the then-applicable term, have given written notice
(a “Non-Renewal Notice”) to the other party that such employment term shall not
be so extended, in which case no such extension shall occur.  The Initial Term
together with each Renewal Period, if any, are collectively referred to herein
as the “Covered Employment Term.”
 
1.2. Term of Agreement.  The term of this Agreement shall commence on the date
hereof and shall continue until any and all obligations of any party hereto to
any other party hereto shall have been performed in-full or validly waived
pursuant to the applicable provisions hereof (the “Agreement Term”).
 
1.3. Nature of Duties.  The Employee shall be employed by the Company as its
Chief Executive Officer and President and the Employee shall hold the title of
Chief Health Actuary and Senior Vice President with the Guarantor.  Except as
provided herein, the Employee shall work exclusively for the Company and its
corporate affiliates and shall, at each moment in time, have the actual
authority, powers and duties (the “Duties”) with the Company and the Guarantor
customarily associated with the officer position(s) the Employee then
holds.  The Employee shall devote his full business time and effort to the
performance of his duties for the Company and its corporate affiliates, which he
shall perform faithfully and to the best of his ability.  At all times during
which the Employee remains an employee of the Company, the Employee shall, if
elected, serve as a member of the Company’s board of directors and, at the
request of the Guarantor’s corporate Secretary, as an officer or director of any
other affiliate or subsidiary of the Guarantor, in each case without additional
remuneration therefor.  The Employee shall be subject to the Company’s policies,
procedures and approval practices, as generally in effect and as the same may be
modified from time-to-time.
 
 
1 of 12

--------------------------------------------------------------------------------

 
 
 
1.4. Place of Performance.  The Employee shall, at all times, be based only in
the Company’s offices maintained within seventy-five (75) miles of Lafayette,
California, and shall be capable of performing all duties of the Employee that
the Company shall require of him (in accordance with the other terms hereof) in
such office, except for required travel in the ordinary course of business of
frequency not greater than is reasonable, equitable and customary within the
applicable industry for executives of similar responsibility, under the
circumstances.
 
2. Compensation
 
2.1. Base Salary.  The Company shall pay the Employee a base salary at the
annual rate in effect as of the date hereof (as the same may be adjusted upward
from time to time in the Company’s sole and absolute discretion, the “Base
Salary”).  The Base Salary shall be paid in conformity with the Company’s usual
salary payment practices, as then generally in effect.
 
2.2. Bonus.  In addition, the Company shall pay to the Employee an annual
bonus.  Such bonus shall, pursuant to the Company’s customary practice, be
payable during the first quarter of a calendar year and shall be in respect of
the most recently competed calendar year.  The parameters for determining the
bonus payable during the first quarter of 2012 in respect of 2011 is set forth
hereto as Annex A.  For purposes of clarity:  the parties hereto hereby agree
that the provisions of Annex A are binding in respect of such 2011 bonus
(payable in 2012) only, and that the parameters of any bonus to be paid during
any Renewal Period shall be agreed upon by the parties hereto.  Any provision
hereof to the contrary notwithstanding, the Guarantor’s obligation to pay the
Employee any bonus shall be subject to the Employee’s strict compliance with the
Guarantor’s policy regarding requested reports to the Guarantor’s chief
executive officer in effect as of the date hereof.
 
2.3. Benefits.  In addition, the Employee shall be entitled to participate in
all employee benefit plans and programs, including paid vacations, to the same
extent generally available to, and then in effect for, the Company’s other
officers, in accordance with the terms of those plans and programs, as the same
may be modified, from time to time.
 
2.4. Expenses.  In addition, the Employee shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses
incurred in connection with his employment, but must incur and shall account for
those expenses in accordance with the policies and procedures established by the
Company.
 
2.5. Additional Compensation.  In addition, the Employee shall continue to
receive such perquisites incident to employment (if any) as have been provided
to the Employee during the one (1) year preceding the entering into of this
Agreement (collectively, the “Additional Compensation”).
 
3. Termination; Change in Control
 
3.1. Rights and Duties.  If the Employee’s employment by the Company is
terminated, he shall be entitled to the amounts or benefits shown below, subject
to the balance of this Section 3.  Any provision of Section 2 hereof to the
contrary notwithstanding, in the event of such a termination, the Company and
the Employee shall have no further obligations to each other under this
Agreement, except (i) as set forth in this Section 3, (ii) the Employee’s
obligations under Section 4 and (iii) the mutual arbitration obligations and
other rights and obligations set forth under Section 5, all of which shall
survive any such termination.
 
 
2 of 12

--------------------------------------------------------------------------------

 
 
 
3.2. Qualifying Terminations.  Any of the following events resulting in a
cessation of the Employee’s employment by the Company during the Covered
Employment Term shall constitute a “Qualifying Termination”: (i) discharge by
the Company without Cause (as hereinafter defined); or (ii) the Employee’s
resignation with Good Reason.
 
3.3. Disqualifying Terminations.  Any of the following events resulting in a
cessation of the Employee’s employment by the Company during the Agreement Term
shall constitute a “Disqualifying Termination”: (i) discharge by the Company
with Cause; (ii) the Employee’s resignation without Good Reason; (iii) the
Employee’s death; or (iv) the Employee’s Permanent Disability.
 
3.4. Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
 
(A) “Cause” exists upon any of the following:
 
(i)  
the Employee’s refusal to perform the Duties, as the Duties exist as of the Date
hereof (other than by reason of physical or mental illness, injury, or
condition), after the Employee has been given notice by the Company of such
default and a reasonable opportunity to cure same;

 
(ii)  
the Employee’s material failure to comply with applicable, material Company
policies in effect as of the date hereof, after the Employee has been given
notice of such failure and a reasonable opportunity to cure same;

 
(iii)  
the Employee’s breach of any of his obligations under Section 4 of this
Agreement; or

 
(iv)  
the Employee’s conviction of a felony or the Employee’s commission of any crime
involving financial or accounting fraud upon the Company, its corporate
affiliates or their respective clients or policyholders.

 
(B) “Change in Control” means, with respect to an entity: (i) the purchase or
other acquisition by any person, entity or group of persons, within the meaning
of Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended (or any comparable successor provision, the “Exchange Act”), other than
stockholders (or affiliates thereof) of such entity as of the date hereof, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of either (A) the outstanding
shares of common stock (on a fully diluted basis) of such entity or (B) the
combined voting power of the entity’s then-outstanding voting securities
entitled to vote generally in the election of directors of such entity; (ii) the
consummation of a reorganization, merger or consolidation of such entity, in
each case, with respect to which persons who were stockholders of such entity
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated entity; (iii) a liquidation or dissolution
of such entity; (iv) the sale of all or substantially all of such entity’s
assets; or (v) any other transaction, the intent of which may reasonably and
equitably be construed to be to effect a result substantially equivalent to that
of any of the foregoing (i) through (iv).
 
(C) “Diminution in Responsibility” means any of the following:
 
(i)  
a material diminution in the Employee’s authority, duties and responsibilities
or the assignation to the Employee of duties and responsibilities that are
materially inconsistent with the Employee’s apparent authority or title with the
Company or with the Guarantor, considered equitably under the circumstances and
with reference to officers with similar titles at companies within the Company’s
industry; or

 
 
3 of 12

--------------------------------------------------------------------------------

 
 
 
(ii)  
other circumstances that would constitute “constructive termination” under
applicable employment law.

 
(D) “Good Reason” means any of the following:
 
(i)  
the Company’s or the Guarantor’s breach of any material provision of this
Agreement, after the Company or the Guarantor (as the case may be) has been
given notice of such breach and a reasonable opportunity to cure such breach;

 
(ii)  
the occurrence of a Diminution of Responsibility;

 
(iii)  
the Employee’s receipt of a Non-Renewal Notice; or

 
(iv)  
the occurrence of a Non-Qualifying Change in Control Event.

 
(E) “Monthly Severance” means an amount equal to the result of dividing (i) the
average aggregate  cash compensation (i.e., Base Salary plus any bonuses paid by
the Company to the Employee plus the cash cost of the Additional Compensation)
received by the Employee from the Company during the then-applicable preceding
five (5) completed calendar years by (ii) twelve (12); provided, however, that
if the number of such total completed calendar years during which the Employee
has been employed by the Company and its affiliates is less than five (5), such
average shall be obtained with respect to the number of actual completed
calendar years during such period of employment, adjusting the denominator
accordingly; and provided, further, however, that, any provision hereof to the
contrary notwithstanding, in no event shall a bonus amount paid to the Employee
prior to January 1, 2010 be utilized in determining Monthly Severance.
 
(F) “Non-Qualifying Change in Control Event” means the public announcement of,
or the entering into of a binding agreement, by the Company or the Guarantor, in
respect of, a Change in Control of the Company or the Guarantor (respectively)
in which either (i) the proposed or intended acquirer in such a Change in
Control does not agree to assume this Agreement and continue the Employee’s
employment on the terms and conditions set forth herein, and (ii) the ultimate
parent of such acquirer does not guarantee, on an unconditional and
full-recourse basis, such obligations to the Employee.
 
(G) “Permanent Disability” means Employee’s inability substantially to perform
his duties and responsibilities under this Agreement by reason of any physical
or mental incapacity for a period of one-hundred-eighty (180) consecutive days,
or two or more periods of ninety (90) consecutive days each in any seven hundred
twenty (720) day period.
 
(H)  “Severance Period” means a number of months equal to the greater of: (i)
twelve (12); and (ii) the aggregate number (not necessarily continuous) of
completed years of service as an employee of the Company or of any of its
corporate affiliates, provided, however, that in no event shall the Severance
Period exceed twenty-four (24) months.
 
 
4 of 12

--------------------------------------------------------------------------------

 
 
3.5. Severance Payments
 
(A) Qualifying Termination.  In the event of a Qualifying Termination, the
Employee, subject to the Employee’s continued and uninterrupted adherence to the
provisions of Section 4 hereof (for such duration as stated in Section 4) and
the Employee’s execution of a release in form and substance reasonably
acceptable to the Company, shall be entitled to receive the Monthly Severance
for a duration equal to the Severance Period, in all cases payable (with respect
to timing) in accordance with the Company’s customary payroll practices.  In
addition, any provision hereof or in any other document to the contrary
notwithstanding, immediately upon any Qualifying Termination, each and every
equity or equity-based compensation award then held by the Employee shall be
fully and completely vested and exercisable, and any condition or restriction
upon the Employee’s full right and title thereto (subject to the payment of any
exercise price required pursuant to such award’s terms) shall lapse and
terminate.
 
(B) Disqualifying Termination.  In the event of a Disqualifying Termination, the
Employee shall not be entitled to any payments or benefits after the date of
such termination, except for (i) payments or extensions of benefits required
under applicable laws and (ii) payments of compensation and reimbursement of
expenses (in accordance with the terms hereof and the Company’s customary and
reasonable practices) properly accrued as of such date.
 
4. Covenants of Employee
 
4.1. Non-Compete.  The Employee agrees that, during the Covered Employment Term
plus the longer of any Severance Period and one (1) year following any
termination of the Employee’s employment by the Company, the Employee (including
any entity controlled by the Employee, and any agent or employee of the
Employee) shall not, directly or indirectly, as an owner, employee or otherwise,
compete with either the business of the Company or of the Guarantor as then
conducted (collectively, the “Prohibited Field”), or, directly or indirectly,
own, manage or control, or participate in the ownership, management, or control
of any corporation, partnership, proprietorship, firm, association or other
business entity which so competes.  For purposes of clarity, this Section 4.1
prohibits actual competition with the Company and the Guarantor within the
Prohibited Field and/or employment with a competitor of the Company or the
Guarantor in any position or consulting arrangement in which the Employee’s
duties relate in any material way to business activities in competition with the
Company or the Guarantor (as the case may be) in the Prohibited Field.  The
restrictions set forth in this paragraph extend to the entire United States of
America.
 
4.2. Non-Solicit.  The Employee agrees that, during the Covered Employment Term
plus the longer of any Severance Period and one (1) year following any
termination of the Employee’s employment by the Company, the Employee shall not
solicit for employment (or assist with such solicitation) any employee or former
employee of the Company, the Guarantor or any of their respective
subsidiaries.  The restrictions set forth in the foregoing sentence apply to the
solicitation of any person who is or, within one (1) year before the termination
of the Employee’s employment by the Company, was an employee of the Company or
the Guarantor or either’s subsidiary (as the case may be).  Additionally, the
Employee agrees, during any Severance Period, not to solicit (or assist with
such solicitation) any customer or client of the Company or of the Guarantor or
of any of their respective subsidiaries, if such solicitation or assistance
could reasonably be expected to result in diversion of revenues from the
business of the Company or of the Guarantor or either’s subsidiary (as the case
may be).  For the purpose of the restrictions set forth in the foregoing
sentence, the terms “customer” and “client” include any person, private entity
or governmental entity (or employee or agent thereof), within or outside the
United States of America, with whom the Company or the Guarantor or either’s
subsidiaries does or has done business within the one (1) year preceding the
termination of the Employee’s employment by the Company.
 
 
5 of 12

--------------------------------------------------------------------------------

 
 
 
4.3. Confidentiality.  During the Covered Employment Term and thereafter, (i)
the Employee will not divulge, transmit or otherwise disclose (except as legally
compelled by court order, and then only to the extent required, after prompt
notice to the Company of any such order), directly or indirectly, other than in
the regular and proper course of business of the Company, any confidential
knowledge or information with respect to the operations, finances, organization
or employees of the Company or its subsidiaries or affiliates, or with respect
to confidential or secret processes, services, techniques, customers or plans
with respect to the Company or its subsidiaries or its affiliates, including,
but not limited to, producer lists, pricing information and customer lists; and
(ii) the Employee will not use, directly or indirectly, any confidential
information for the benefit of anyone other than the Company; provided, however,
that the Employee has no obligation, express or implied, to refrain from using
or disclosing to others any such knowledge or information which is or hereafter
shall become available to the public other than through disclosure by the
Employee.  All new processes, techniques, know-how, inventions, plans, products,
patents and devices developed, made or invented by the Employee, alone or with
others, while an employee of the Company which are related to the business of
the Company, shall be and become the sole property of the Company, unless
released in writing by the Company, and the Employee hereby assigns any and all
rights therein or thereto to the Company.
 
4.4. Proprietary Rights.  All files, records, correspondence, memoranda, notes
or other documents (including, without limitation, those in computer-readable
form) or property relating or belonging to the Company or the Guarantor or their
subsidiaries and affiliates, whether prepared by  the Employee or otherwise
coming into his possession in the course of the performance of his services
under this Agreement, shall be the exclusive property of Company and shall be
delivered to Company and not retained by the Employee (including, without
limitations, any copies thereof) upon termination of the Employee’s employment
by the Company for any reason whatsoever.
 
4.5. Equitable Relief.  The Employee acknowledges that a breach of the covenants
contained in this Section 4 may cause irreparable damage to the Company and its
subsidiaries and its affiliates, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Employee agrees that if he breaches any of the covenants
contained in this Section 4, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.  The parties agree that venue and
jurisdiction for any civil action seeking any of the remedies provided in this
Section 4.5 shall be exclusively in the state or federal courts located in San
Francisco, California, and that any such action shall be governed by and
adjudicated under California law.
 
4.6. Acknowledgements.  The Company and the Employee further acknowledge that
the time, scope, geographic area and other provisions of this Section 4 have
been specifically negotiated by sophisticated commercial parties and agree that
all such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  In the event that the agreements in this
Section 4 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.
 
 
 
 
 
 
 
6 of 12

--------------------------------------------------------------------------------

 
 
4.7. Further Assurances. The Employee agrees to cooperate with the Company,
during the Covered Employment Term and thereafter (including following the
Employee’s termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company or any of its
subsidiaries or  affiliates in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company or any
affiliate or subsidiary thereof, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Company’s Board of
Directors or its representatives or counsel, or representatives or counsel to
the Company or any subsidiary or affiliate thereof as reasonably requested;
provided, however that the same does not materially interfere with his
then-current professional activities and is not contrary to the best interests
of the Employee. The Company agrees to reimburse the Employee, on an after-tax
basis, for all expenses actually incurred in connection with his provision of
testimony or assistance.
 
4.8. Non-Disparagement. The Employee agrees that, during the Covered Employment
Term and thereafter, (including following the Employee’s termination of
employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
any of its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude the Employee from making truthful
statements or disclosures that are required by applicable law, regulation or
legal process.
 
5. General Provisions
 
5.1. Governing Law.  The laws of the State of California (without giving effect
to its conflict of laws principles) will govern all matters arising out of or
relating to this Agreement and the transactions it contemplates, including,
without limitation, its interpretation, construction, performance and
enforcement.
 
5.2. Notices
 
(A) Requirement of a Writing; Permitted Methods of Delivery.  Each party giving
or making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement shall give such Notice in writing and use one of the
following methods of delivery: (i) personal delivery; (ii) registered or
certified mail (in each case, return receipt requested and postage prepaid);
(iii) nationally recognized overnight courier (with all fees prepaid); or (iv)
facsimile.
 
(B) Addressees and Addresses.  Any party giving a Notice shall address the
Notice to the appropriate person at the receiving party (the “Addressee”) at the
address listed on the signature page of this Agreement or to another Addressee
or another address as designated by a party in a Notice given pursuant to this
Section 5.2.
 
(C) Effectiveness of a Notice.  A Notice is effective only if the party giving
the Notice has complied with Sections 5.2 (A) and (B) of this Agreement and if
the Addressee has received the Notice.  A Notice shall be deemed to have been
received as follows:
 
(i)  
if a Notice is delivered in person, then upon delivery to the recipient’s
address;

 
(ii)  
if a Notice is sent by registered or certified U.S. Mail or nationally
recognized overnight courier, three (3) business days after being mailed or
delivered to such courier;

 
(iii)  
if a Notice is sent by facsimile, upon receipt by the party giving the Notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
Addressee’s facsimile number; or

 
 
7 of 12

--------------------------------------------------------------------------------

 
 
 
(iv)  
if the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver the Notice.

 
5.3. Arbitration.  All controversies and claims arising under or relating to
this Agreement, or the relationships or transactions contemplated hereby, are to
be resolved by arbitration in accordance with the rules of the American
Arbitration Association before a panel of three (3) arbitrators selected in
accordance with those rules.  Any such arbitration is to be conducted in San
Francisco, California.  Such arbitrators are to apply the laws of the State of
California, without regard to its conflict of laws principles. Each party shall
submit to any court of competent jurisdiction for purposes of enforcing any
award, order or judgment.  Any award, order or judgment pursuant to the
arbitration is final and may be entered and enforced exclusively in any
California state or federal court of competent jurisdiction.  The arbitration
specified in this Section 5.3 is intended to be the exclusive remedy available
to each such party to this Agreement, except as set forth in Section 4.5.
 
5.4. Amendments.  The parties hereto may amend this Agreement only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Agreement.
 
5.5. Waivers
 
(A) No Oral Waivers.  The parties hereto may waive this Agreement or any part
hereof only by a writing executed by the party or parties against whom the
waiver is sought to be enforced.
 
(B) Effect of Failure, Delay or Course of Dealing.  No failure or delay (i) in
exercising any right or remedy, or (ii) in requiring the satisfaction of any
condition, under this Agreement, and no act, omission or course of dealing
between the parties shall operate as a waiver or estoppel of any right, remedy
or condition.
 
(C) Each Waiver for a Specific Purpose.  A waiver made in writing on one
occasion shall be effective only in that instance and only for the purpose
stated therein.  A waiver once given shall not be construed as a waiver of any
future occasion.
 
5.6. Severability.  If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect, so long as the essential terms and
conditions of this Agreement for each party hereto remain valid, binding and
enforceable.
 
5.7. Entire Agreement.  Except as expressly stated in this Agreement: (i) this
Agreement constitutes the final agreement among the parties hereto; (ii) it is
the complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement; (iii) all prior and contemporaneous negotiations
and agreements among and between the parties on the matters contained in this
Agreement are hereby expressly merged into and superseded by this Agreement;
(iv) the provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings; (v) in
entering into this Agreement, neither party hereto has relied upon any
statement, representation, warranty or agreement of the other party; and (vi)
there are no conditions precedent to the effectiveness of this Agreement.
 
 
8 of 12

--------------------------------------------------------------------------------

 
 
 
5.8.  Counterparts.  The parties hereto may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Agreement in the presence of the other parties to this
Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each party hereto to each other party.
 
5.9. Third-Party Beneficiaries.   Other than as expressly stated herein, this
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the signatories.
 
5.10. Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and the Employee’s estate.   The Employee may not
assign or pledge this Agreement or any rights arising hereunder, except to the
extent permitted under the terms of the benefit plans in which the Employee
participates.  The Company may assign this Agreement without the Employee’s
consent to any successor to its business that agrees in writing to be bound by
this Agreement, after which assignment any reference to the “Company” in this
Agreement shall be deemed to be a reference to such successor, and the Company
thereafter shall have no further primary, secondary or other responsibilities,
obligations or liabilities under this Agreement of any kind.
 
5.11. Additional Acknowledgements
 
(A) THE EMPLOYEE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND THE EMPLOYEE RELATING TO THE SUBJECTS COVERED BY THIS AGREEMENT ARE
CONTAINED IN IT AND THAT THE EMPLOYEE HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE
COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
 
(B) THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT, THAT THE EMPLOYEE UNDERSTANDS ALL OF IT, AND THAT THE EMPLOYEE HAS
BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH THE EMPLOYEE’S PRIVATE
LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT OPPORTUNITY TO THE EXTENT THE
EMPLOYEE WISHES TO DO SO.  THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS
AGREEMENT THE EMPLOYEE IS GIVING UP HIS RIGHT TO A JURY TRIAL AS TO CLAIMS
ASSERTED PURSUANT TO SECTION 5.3.
 
5.12. 409A Tax Liability.
 
(A) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) or an exemption thereunder and
shall be construed and administered in accordance with Section
409A.  Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption.  Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Any payments to be made under this Agreement
upon a termination of employment shall only be made upon a “separation from
service” under Section 409A.  Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.
 
 
9 of 12

--------------------------------------------------------------------------------

 
 
 
(B) Notwithstanding any other provision of this Agreement, if at the time of the
Employee’s termination of employment, he or she is a “specified employee,”
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A that are provided to the Employee on account of his or
her separation from service shall be delayed for six (6) months.  Any payments
that would otherwise have been made during such six-month period shall be paid
in a lump sum within fifteen (15) days after the end of such six-month period
without interest.  If the Employee dies during such six-month period, any
delayed payment shall be paid to the Employee’s estate in a lump sum within
fifteen (15) days following the Employee’s death.
 
(C) To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:
 
(i)  
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;

 
(ii)  
any reimbursement of an eligible expense shall be paid to the Employee on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 
(iii)  
any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.

 
(D) Any tax gross-up payments provided under this Agreement shall be paid to the
Employee on or before December 31st of the calendar year immediately following
the calendar year in which the Employee remits the related taxes.
 
5.13. Guarantee.  The Guarantor hereby unconditionally guarantees the Company’s
performance of its obligations hereunder and hereby agrees that the Guarantor
shall be jointly and severally liable with the Company for same.
 
5.14. Prior Agreement.  As of the effectiveness of this Agreement, the Prior
Agreement, and each and every provision thereof, is hereby terminated and of no
further force or effect.
 
[Signature page follows.]
 
 
10 of 12

--------------------------------------------------------------------------------

 


 
THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Agreement
as of the date first set forth above.


 
Independence Holding Company,
a Delaware limited liability company
 
 
 
 
By:           /s/ Roy T.K. Thung
Name:           Mr. Roy T.K. Thung
Title:           Chief Executive Officer and President
 
Mr. Bernon R. Erickson, Jr.,
an individual resident in the State of California
 
 
 
/s/ Bernon R. Erickson, Jr.
 
485 Madison Avenue, 14th Floor
New York, New York 10022
Attn: General Counsel
 
Telephone No.: (212) 355-4141
Facsimile No.: (212) 504-0894
 
 
 
36 Corte De Oro
Moraga, California 94556
Telephone No.: (925) 708-1213
 
 
 
Actuarial Management Corporation,
a California corporation
 
 
 
By:           /s/ Adam C. Vandervoort
Name:           Mr. Adam C. Vandervoort
Title:           Secretary
 
 
485 Madison Avenue, 14th Floor
New York, New York 10022
Attn: General Counsel
 
Telephone No.: (212) 355-4141
Facsimile No.: (212) 754-3346
           

 
 
 
11 of 12

--------------------------------------------------------------------------------

 
 




 
Annex A
 
2011 Bonus Determination (Payable in Q1 2012)
 
The Employee shall receive an annual bonus (time of payment to be determined per
the Company’s normal practices) in respect of a completed calendar year in
amount up to two hundred thousand dollars ($200,000), determined as follows:
 
Erickson 2011 Bonus Structure
                               
Bonus Structure Formula:
             
$5,000
per
$100,000
of AMC gain
         
plus
$6,000
per
0.10%
Underwriting Gain in excess of
2.8%
       
plus
$1,000
per
$100,000
of IHCHS/AS gain in excess of
$450,000
       
plus
$1,000
per
$1,000,000
of Gross Premium in excess of
$250,000,000
                           
Notes:
               
1
Subject to an overall maximum of $200,000.
         
2
AMC gain is EBITDA, after accrual of all other employee bonuses.
       
3
IHCAS/HS gain is EBITDA, after accrual of bonuses for all employees except
Smedsrud and Erickson.
   
4
“Gross Premium” means IHC retained premium on fully insured medical (including
dental and vision) policies insured or reinsured by Standard Security Life
Insurance Company of New York, Madison National Life Insurance Company, Inc. and
Independence American Insurance Company
5
“Underwriting Gain” means, with respect to 2011, one hundred percent (100%)
minus the loss ratio plus expenses (i.e., the “combined ratio”) on IHC retained
premium, after profit shares and applicable reinsurance adjustments and
allowances, on fully insured medical (including dental and vision) policies
insured or reinsured by Standard Security Life Insurance Company of New York,
Madison National Life Insurance Company, Inc. and Independence American
Insurance Company, expressed as a percentage
6
Amounts are determined on a pro rata basis.
         

 
For purposes of clarity:  any foregoing provision of this Annex A
notwithstanding, in no event shall the aggregate bonus amount determined
pursuant to the provisions of this Annex A exceed two hundred thousand dollars
($200,000).

 
 
 
12 of 12